Title: From Jonathan Trumbull, Jr. to Elias Dayton, 11 August 1781
From: Trumbull, Jonathan, Jr.
To: Dayton, Elias


                        
                            Sir
                            Head Quarters 11th Augst 1781
                        
                        Some Convoys are coming on from the Jersies to Dobb’s Ferry—for their Security against the Enemy—you will be
                            pleasd, by Order of the General, to throw out some Parties from your Comand thro’ Springfield
                            to Aquacanack with Directions to scour below towards Newark—& continue till the Convoys
                            are safely arrived. I am &ca
                        
                            J.T. Secty
                        
                        
                            P.S. in your Comand you will include the Militia lately arrived.
                        

                    